Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending. Claims 1-17 have been examined. Claims 1-17 have been rejected. NPLs provided with submitted IDS are in Japanese language, so the Examiner could not read to consider.

Response to Arguments
Applicant's arguments filed 6/8/2021 regarding the 35 USC 101 rejections have been fully considered but they are not persuasive. 
The Applicant argues that the claims emphasize that a structure analysis of the article is to be performed to determine displacements and stresses of a structure corresponding to the article as a practical application of the structural analysis solver which is to “cause a reduction in computation time and decrease in memory usage capacity of the processor resulting from reducing an analysis time period of the structural analysis solver executed by the processor to perform the structural analysis of the article that uses the FEM to determine displacements and stresses of the article" and that the claims do not recite mathematical computation per se as asserted by the Advisory Action, see p. 9 ¶ 4-5. In claim 1 in the last limitation nor in other limitations as recited no act of performing a structural analysis is actually performed, so as this last limitation of “the direct method or the iterative method being selected ... stresses of the article” should be grouped into mental process because in this limitation it is only selection of one of the two methods, direct or iterative, being performed based on result of evaluated agglomeration, and that how it was indicated in the Final Office action.
 The Applicant, furthermore, argues that limitation “cause a reduction ... and stresses of the article" is apparently integrated into a practical application of the direct method or iterative method being selected to  “cause a reduction ... and stresses of the article " even if assumingly is directed to an abstract idea. The Examiner respectfully disagrees. It can only be considered an abstract idea of a mental process as a condition in the algorithm to select one of two methods to solve a problem. It is a part of an algorithm, which is an abstract idea, to attempt to reduce computations. As a result of reducing computations, computation time in a computer and memory usage are reduced when the algorithm is implemented on a computer. It does not integrate abstract ideas of selection into any practical application.
	Claim 1 and analogous claims 15-17, therefore, remain rejected under 35 USC 101.
Claims 2-14 also remain rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC 101.

Claim 1 is a method claim and recites:
by a processor,
acquiring model information of a model of an article subject to analysis (extra solution activity of gathering information),
the model information, including elements and node points arranged among the elements to indicate a structure of the article, used by the processor in a structural analysis of the article using a finite element method (FEM) based on the elements and the node points (extra solution activity of gathering information, data description);
evaluating based on structural analysis of the article using the model information, a degree of agglomeration of the model as a property of simultaneous linear equations of a structural analysis solver to be used in a structural analysis of the article that uses the FEM to determine displacements and stresses of the article (mental process using by pen and paper); and
selecting for the model, a direct method or an iterative method as an algorithm to solve the simultaneous linear equations of the structural analysis solver (mental process),
the direct method or the iterative method being selected based on the evaluated degree of agglomeration of the model as the property of the simultaneous linear equations to cause a reduction in computation time and decrease in memory usage capacity of the processor resulting from reducing an analysis time period of the structural analysis solver executed by the processor to perform the structural analysis of the article that uses the FEM to determine displacements and stresses of the article (mental process).
Step 2A, prong 1: limitations can be grouped into mental processes as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: Limitation “acquiring model information,” which is an extra solution activity of gathering data, MPEP 2106.05(g). The claim recites a computer at generic level, which does not amount significantly more to abstract ideas.
Claim 1 is, therefore, rejected under 35 USC 101 as abstract ideas.

Claims 2, 4, 6, 8-14 are method claims depending on claim 1 and recite limitations that further limit the 3rd limitation of claim 1 that can be grouped into mental processes.
Step 2A, prong 1: limitations can be grouped into mental processes as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: no additional elements are recited.
Claims 2, 4, 6, 8-14 are, therefore, rejected under 35 USC 101 as abstract ideas.

Claims 3, 5, and 7 are method claims depending on claim 1 and recite limitations that can be grouped into math concepts.
Step 2A, prong 1: limitations can be grouped into math concept as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: no additional elements are recited.
Claims 3, 5, and 7 are, therefore, rejected under 35 USC 101 as abstract ideas.

Claim 15 is a method claim analogous to claim 1, so it is rejected under 35 USC as abstract ideas.

Claim 16-17 are system claims reciting limitations that are analogous to those in claim 1, so they are rejected under 35 USC as abstract ideas.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per claims, 1 and 15-17, Yadav teaches:
acquiring model information of a model of an article subject to analysis;
he model information, including elements and node points arranged among the elements to indicate a structure of the article, used by the processor in a structural analysis of the article using a finite element method (FEM) based on the elements and the node points;
evaluating based on a structural analysis of the article using the model information, a degree of agglomeration of the model as a property of simultaneous linear equations of a structural analysis solver to be used in a structural analysis of the article that uses the FEM to determine displacements and stresses of the article;
selecting for the model, a direct method or an iterative method as an algorithm to solve the simultaneous linear equations of the structural analysis solver, to cause a reduction in computation time and decrease in memory usage capacity of the processor resulting from reducing an analysis time period of the structural analysis solver executed by the processor to perform the structural analysis of the article that uses the FEM to determine displacements and stresses of the article;
but Yadav and other cited prior arts either alone or in combination do not teach:
the direct method or the iterative method being selected based on a result of evaluation of the degree of agglomeration of the model as the property of the simultaneous linear equation;
in combination with other limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                          
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129